Long, J.
One Philetus W. Norris in his lifetime was the owner of certain lots in the village of Norris, this State, among which were lots 4, 5, 25, and 26, block 31. November 4, 1874, he conveyed to defendant Sargeant lots 25 and 26. Norris afterwards died, and the complainant is his heir at law. This bill was filed to correct a claimed mistake in the deed of the lots conveyed. The complainant’s claim is that his father intended to convey lots 4 and 5, whereas in fact the deed conveyed lots 25 and 26. The court below, on a hearing in.open court, entered a decree reforming the deed as of the date it was given, as prayed in the bill. The defendant Sargeant has appealed.
It appears from the proofs that defendant Sargeant gave no attention to his lots from the time the deed was given, and has never paid taxes on them. The complainant and his father, from whom he derived title, paid taxes on lots 25 and 26, supposing the deed conveyed lots 4 and 5. They did not pay taxes on lots 4 and 5, and those lots were sold for taxes, and ‘bid in by defendant Johnston. The court found from the testimony in the case that there was a mutual mistake, and that the lots intended to be conveyed were 4 and 5. The court also found from the testimony that all these lots were about equal in value. We think there was sufficient evidence to show a mutual mistake, and that this is corroborated by the conduct of the complainant and his grantor in paying taxes all these years upon lots 25 and 26, instead of upon lots 4 and 5, which were the lots intended to be conveyed.
We think the court below made a proper disposition of the case, and the decree is affirmed, with costs to the complainant.
The other Justices concurred.